Case 4:19-cv-02448 Document 4-3 Filed on 07/08/19 in TXSD Page 1 of 7




     EXHIBIT C
Case 4:15-cv-00582-ALM-CAN
      Case 4:19-cv-02448 Document
                            Document
                                  4-3 26
                                       Filed
                                           Filed
                                              on 07/08/19
                                                 07/07/16 inPage
                                                             TXSD1 ofPage
                                                                      6 PageID
                                                                          2 of 7#: 189



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 SIEMENS PRODUCT LIFECYCLE                        §
 MANAGEMENT SOFTWARE, INC.,                       §
                                                  §
                  Plaintiff,                      §
                                                  §   CIVIL ACTION NO. 4:15-CV-00582-ALM-
 v.                                               §                  CAN
                                                  §
 DOES 1-100, DOE 17, AND DOE 16,                  §
                                                  §
                  Defendants.                     §

                                              ORDER

        On June 20, 2016, the Court conducted a telephonic hearing (“Hearing”) in the above-

 styled and numbered cause on Defendant Doe 17’s First Amended Motion to Dismiss under Rule

 12(b)(6), Sever, and Quash or Modify Order (“Doe 17’s Motion”) [Dkt. 11] and Defendant

 Doe 16’s Motion to Dismiss for Lack of Personal Jurisdiction or in the Alternative Motion to

 Sever Cases and Quash ISP Subpoena (“Doe 16’s Motion”) [Dkt. 13] to hear argument on

 Doe 17 and Doe 16’s request to quash the subpoenas served on Time Warner Cable (the

 “Motions to Quash”).           Plaintiff Siemens Product Lifecycle Management Software, Inc.

 (“Plaintiff”) appeared by and through counsel Andrew Bluebond and Defendant Doe 17

 (“Doe 17”) appeared by and through counsel Warren Norred. Defendant Doe 16 (“Doe 16”)

 failed to appear.

                                          BACKGROUND

        Plaintiff filed its Complaint on August 27, 2015, alleging Does 1-100 infringed Plaintiff’s

 various software copyrights [Dkt. 1]. Also on August 27, 2015, Plaintiff filed a Motion and

 Memorandum of Law for Discovery Pursuant to Fed. R. Civ. P. 26(d)(1) requesting that the

 Court order Time Warner Cable to comply with Plaintiff’s discovery directed at obtaining


 ORDER – Page 1
Case 4:15-cv-00582-ALM-CAN
      Case 4:19-cv-02448 Document
                            Document
                                  4-3 26
                                       Filed
                                           Filed
                                              on 07/08/19
                                                 07/07/16 inPage
                                                             TXSD2 ofPage
                                                                      6 PageID
                                                                          3 of 7#: 190



 information sufficient to identify and contact the Doe Defendants in this matter [Dkt. 2]. The

 Court granted Plaintiff’s request on September 4, 2016, allowing Plaintiff to obtain the identity

 of the Doe Defendants by serving subpoenas on Time Warner Cable, which request the

 subscriber’s name and address pursuant to Federal Rule of Civil Procedure 45 [Dkt. 5]. The

 subpoenas on their face “gave the Time Warner accountholder’s associated with the [allegedly]

 infringing IP addresses 21 days after receiving notice of the Subpoena from Time Warner Cable

 to file for a protective order or move to quash the subpoena[s]” [Dkt. 12 at 3].1

         On January 20, 2016, Doe 17 filed a First Amended Motion to Dismiss under Rule

 12(b)(6), Sever, and Quash or Modify Order contending that Plaintiff failed to state a claim for

 copyright infringement; or, in the alternative, that the Doe Defendants are improperly joined and

 the subpoena to Time Warner Cable for Doe 17’s information should be quashed [Dkt. 11]. On

 January 28, 2016, Plaintiff filed a Response in Opposition to Doe 17’s Motion [Dkt. 12]. On

 February 2, 2016 Doe 16 filed a Motion to Dismiss for Lack of Personal Jurisdiction or in the

 Alternative Motion to Sever Cases and Quash ISP Subpoena contending that this Court lacks

 personal jurisdiction over Doe 16, that the Doe Defendants are improperly joined, and/or the

 subpoena to Time Warner Cable for Doe 16’s information should be quashed [Dkt. 13].2

 Plaintiff filed a Response in Opposition to Doe 16’s Motion on February 18, 2016 [Dkt. 15]. At

 the time of Hearing, Plaintiff advised that Time Warner Cable had complied with the subpoenas

 and provided all requested identifying information (except for that of Doe 16 and 17). On


 1
   Plaintiff contends that both Doe 16 and 17 filed their Motions to Quash after the twenty-one day deadline; and,
 thus, the Court should deny the motion as untimely [Dkts. 12 at 3; 15 at 1]. Notwithstanding such argument, the
 Court reaches the merits of the Motions to Quash.
 2
   On February 4, 2016, the Court entered an Order Governing Proceedings in this matter dismissing all fictitious
 parties without prejudice [Dkt. 14]. Accordingly, Doe 17’s Motion to Dismiss under Rule 12(b)(6) [Dkt. 11], and
 request to sever therein, is denied as moot. Similarly, Doe 16’s Motion to Dismiss for Lack of Personal Jurisdiction,
 and request to sever therein, is denied as moot. Notwithstanding, the Court notes that substantive consideration of
 the jurisdiction and joinder issues raised in the Motions would have been premature at this juncture. See Siemens
 Product Lifecycle Management Software, Inc. v. Does 1-100, No. 4:15-CV-17, Dkt. 24 (E.D. Tex. July 23, 2015).


 ORDER – Page 2
Case 4:15-cv-00582-ALM-CAN
      Case 4:19-cv-02448 Document
                            Document
                                  4-3 26
                                       Filed
                                           Filed
                                              on 07/08/19
                                                 07/07/16 inPage
                                                             TXSD3 ofPage
                                                                      6 PageID
                                                                          4 of 7#: 191



 April 1, 2014, United States District Judge Amos L. Mazzant referred this matter to the

 undersigned for all pretrial proceedings [Dkt. 22], and on June 3, 2016, the Court set Doe 17 and

 Doe 16’s Motions requesting the subpoenas be quashed for telephonic hearing [Dkt. 25].

                                           ANALYSIS

 I.     Motions to Quash

        The Motions to Quash contend that this Court lacks jurisdiction over the Does

 necessitating that the subpoenas be quashed [see Dkts. 11; 13]. Doe 17 also argues that the

 Court must quash the subpoena Plaintiff served on Time Warner Cable because it “requires

 disclosure of protected matter,” Doe 17 has a privacy right in the records sought, and because

 Plaintiff must demonstrate a legitimate need for the identifying information, coming forward

 with prima facie evidence of infringement, to overcome Doe 17’s right to engage in anonymous

 speech. Id. Doe 16 separately alleges that Plaintiff could have obtained the subpoenaed records

 through alternate methods [Dkt. 13 at 3-5].

        The Eastern District of Texas has previously been presented with the issue raised in the

 case at hand, holding under very similar circumstances that “the limited information requested

 [by the subpoenas] is necessary to identify the putative defendants so that they may be named

 and served, if appropriate”, and thus declining to quash the subpoenas notwithstanding the

 jurisdiction and privacy concerns briefed therein.     Siemens Product Lifecycle Management

 Software, Inc., No. 4:15-CV-17, Dkt. 24 at 6-7.       Here too Plaintiff is requesting limited

 identifying information sufficient merely to identify the Doe Defendants.          Plaintiff has

 demonstrated a legitimate need for the information.

        Furthermore, any argument that the Court lacks jurisdiction over Does 16 and 17 to

 enforce the subpoenas is unpersuasive because the subpoenas were directed to Time Warner




 ORDER – Page 3
Case 4:15-cv-00582-ALM-CAN
      Case 4:19-cv-02448 Document
                            Document
                                  4-3 26
                                       Filed
                                           Filed
                                              on 07/08/19
                                                 07/07/16 inPage
                                                             TXSD4 ofPage
                                                                      6 PageID
                                                                          5 of 7#: 192



 Cable, not to the individuals. Doe 16 and Doe 17 have not yet been served with process; and,

 while “once [Plaintiff] is in possession of their names and addresses, it may then decide not to

 substitute the subscriber as a Defendant based on the information obtained, ... [such reason] is

 not a valid basis for quashing the subpoena[s].” Id. at 5.     The Court is also unpersuaded by

 Doe 17’s privacy right and First Amendment arguments. As other courts have held, “[t]o the

 extent that anonymity is used to mask copyright infringement by others, the First Amendment is

 no protection.” West Coast Productions, Inc. v. Does 1-351, No. 4:12-CV-504, 2012 WL

 2577551, at *4 (S.D. Tex. July 3, 2012); see also Call of the Wild Movie, LLC v. Smith, 274

 F.R.D. 334, 339 (D.D.C. 2011) (“The plaintiff’s subpoenas requesting the putative defendants’

 identifying information does not subject the putative defendants to an undue burden nor is the

 plaintiff’s request for the information outweighed by any privacy interest or First Amendment

 right to anonymity.”).

        Doe 16 further argues that the Court should quash the subpoena because Plaintiff could

 have obtained the requested information through the use of an online database to determine the

 location of Doe 16, which is alleged to be in Waynesburg, Ohio [Dkt. 13 at 3-5]. Such argument

 is unavailing. “While it may behoove the plaintiff to utilize tools to ascertain the general

 location of the putative defendants prior to filing its case, these lookup tools are not completely

 accurate and it does not resolve for the Court the question of whether personal jurisdiction would

 be proper.” Call of the Wild Movie, 274 F.R.D. at 345 n.10 ; see also Siemens Product Lifecycle

 Management Software, Inc., No. 4:15-CV-17, Dkt. 24 at 5 n.2.

        Thus, the Court, following review of the Motions to Quash, oral argument at Hearing,

 and all other relevant filings, finds that the Motions to Quash should be denied.




 ORDER – Page 4
Case 4:15-cv-00582-ALM-CAN
      Case 4:19-cv-02448 Document
                            Document
                                  4-3 26
                                       Filed
                                           Filed
                                              on 07/08/19
                                                 07/07/16 inPage
                                                             TXSD5 ofPage
                                                                      6 PageID
                                                                          6 of 7#: 193



 II.    Request for Redaction by Doe 17

        At Hearing, Doe 17 argued, in the alternative, that should the Court deny his request to

 quash, given the reputational harm that may result to Doe 17 from being named in a copyright

 infringement suit, the Court should require the redaction of the identity of Doe 17 from any

 subsequently filed Amended Complaint. “The court may, for good cause, issue an order to

 protect a party or person from annoyance, embarrassment, oppression, or undue burden or

 expense ...” Fed. R. Civ. P. 26(c)(1). At Hearing, Doe 17 requested a limited protective order

 prohibiting the public disclosure of any information relation to him or her that is obtained via the

 subpoena and requesting redaction of his/her identify from any amended complaint until such

 time as he could file and have considered any motion to dismiss. Counsel for Doe 17 expressly

 represented that his client works in the software industry and being publicly identified in a

 copyright infringement suit would affect his client’s professional reputation and could impact his

 current employment. The Court recognizes that being accused in a publicly filed lawsuit as a

 participant in the copyright infringement of Plaintiff’s software poses the risk of embarrassment

 in the form of reputational harm, as well as other potential impacts. Because this is an early

 stage in the proceedings, and Plaintiff has not yet specifically alleged Doe 17’s connection to the

 IP address at which the allegedly infringing activity occurred, the Court concludes that there is

 good cause to protect from public disclosure at this time any identifying information produced

 under the subpoena. See West Coast Productions, 2012 WL 2577551, at *5 (citing IO Group

 v. Does 1-19, No. C 10-03851, 2010 WL 5071605, at *2 (N.D. Cal. Dec. 7, 2010)). Therefore

 the Court will grant a limited protective order prohibiting Plaintiff from filing in the public

 record any subpoenaed information about Doe 17’s identity and hereby further orders Plaintiff to

 redact any identifying information regarding Doe 17 from any amended complaint.




 ORDER – Page 5
Case 4:15-cv-00582-ALM-CAN
      Case 4:19-cv-02448 Document
                            Document
                                  4-3 26
                                       Filed
                                           Filed
                                              on 07/08/19
                                                 07/07/16 inPage
                                                             TXSD6 ofPage
                                                                      6 PageID
                                                                          7 of 7#: 194



                                          CONCLUSION

        It is therefore ORDERED that Doe 17’s Motion to Dismiss under Rule 12(b)(6)

 (and request to sever therein) [Dkt. 11] and Doe 16’s Motion to Dismiss for Lack of Personal

 Jurisdiction (and request to sever therein) [Dkt. 13] are DENIED AS MOOT.

        It is further ORDERED that Doe 17’s Motion to Quash [Dkt. 11] and Doe 16’s Motion

 to Quash [Dkt. 13] are DENIED.

        It is further ORDERED that Plaintiff shall file an Amended Complaint within twenty

 (20) days of this Order; Plaintiff’s Amended Complaint should set forth each cause of action

 Plaintiff alleges or intends to allege and shall further specifically identify which causes of action

 are asserted against which named Defendant. Plaintiff should also set forth the jurisdictional

 basis for this suit, the facts underlying each of its causes of action, and the facts supporting

 claims against each Defendant. Plaintiff’s pleading should be clear, succinct, and filed in

 accordance with the Federal Rules of Civil Procedure and the Eastern District of Texas Local

 Rules. Plaintiff’s Amended Complaint should redact any identifying information related to

 Doe 17.

        IT IS SO ORDERED.
        SIGNED this 7th day of July, 2016.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




 ORDER – Page 6
